DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
 Response to Amendments
Applicant's amendments filed 8/26/2022 have been entered under consideration. Claim 3 has been canceled. Claims 9-13 have been added. Claims 1, 6-7 and 9-13 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7 and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is drawn to a sterile frozen decellularized nerve tissue graft comprising an amphoteric detergent that is sulfobetaine-10 (SB-10) and/or sulfobetaine-16 (SB-16). There is not support in the as filed specification for a frozen decellularized nerve tissue graft comprising an amphoteric detergent. The specification provides embodiments where the tissue graft is contacted with a solution comprising at least one amphoteric detergent and then washing the tissue in serial solutions of a buffered salt to remove excess amphoteric detergent (see Specification at page 3 lines 21-25, page 10 line 27 to page 11 line 13, and Example 1). While the specification teaches throughout that the nerve tissue graft may be frozen prior to decellularization, nowhere does the specification contemplate freezing a decellularized nerve graft when combined with any detergent. While the specification does teach freezing the nerve graft following decellularization, in each of these embodiments the detergent is washed out prior to freezing (see page 12 lines 15-17 and Example 1). Therefore the as filed specification lacks any support in the as filed specification for a frozen decellularized nerve tissue graft comprising an amphoteric detergent. 
New claim 9 recites a “sterile frozen decellularized nerve tissue graft produced by a method comprising contacting a nerve tissue graft with an extraction composition that comprises an amphoteric detergent”. Therefore this claim also recites a product of a frozen decellularized nerve tissue graft, that is produced by a method comprising contacting a nerve tissue graft with an extraction composition that comprises an amphoteric detergent. As discussed at length above, the specification lacks support for any frozen decellularized nerve tissue in contact with any detergent. Therefore this product by process limitation also lacks support.
Claim 10 recites that the detergent used is “at least the critical micelle concentration”. The specification recites that the “critical micelle concentration” “is reported in the literature or manufacturer's specification sheets and is a minimal requirement for detergent efficacy” (see page 10). There is insufficient information in the as filed specification to determine what the  “critical micelle concentration” is for every possible amphoteric detergent.
Because claims 6-7 and 10-13 depend from claims 1 and 9 and do not remedy the issues highlighted above, they must also be rejected under 35 U.S.C. 112, first paragraph.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Claim 9 is drawn to a product of a “sterile frozen decellularized nerve tissue graft”. The claim limits to said product “produced by a method comprising contacting a nerve tissue graft with an extraction composition that comprises an amphoteric detergent at a concentration, and for a contact time, that is sufficient to rupture cells in the tissue, and wherein the method is performed in the absence of an anionic detergent.”
The omitted steps are: steps of producing a frozen product. It is unclear how the product by process limitation of contacting with a detergent is resulting in a frozen product. It is further unclear what the starting product in the product by process limitation is. For example, does the starting product that is contacted contain cells or is it already decellularized, is the starting product that is contacted frozen or unfrozen. Since the product by process limitations are incomplete, any structural features resulting from the product by process limitations cannot be determined. 
Claim 10 recites that the detergent used is “at least the critical micelle concentration”. The specification recites that the “critical micelle concentration” “is reported in the literature or manufacturer's specification sheets and is a minimal requirement for detergent efficacy” (see page 10). The specification recites that the “critical micelle concentration” of SB-10 can be, for example, 100, 125, 150, 175, 200 or more mM (see page 11). If the “critical micelle concentration” is a set value as the claim implies, it is unclear how this value can be each of the listed values “or more”. It is unclear what the “critical micelle concentration” is. As such the metes and bounds of the claim cannot be determined. Clarification is required.
The term “greater” in claim 11 is a relative term which renders the claim indefinite. The term “greater” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such the metes and bounds of the claim cannot be determined. Clarification is required.
Claim 12 adds an additional product by process step of “at least one rinse step”. It is unclear at what point in the process rinsing occurs and what is rinsed. As such the metes and bounds of the claim cannot be determined. Clarification is required.
Because claims 10-13 depend from indefinite claim 9 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
Claim Interpretation
Claim 9 recites “in the absence of an anionic detergent”. The specification states: “[a]n “absence” of an anionic detergent, as that concept is set forth herein, means that there is not enough ionic detergent to degrade the ECM of the tissue. Thus, a complete absence (i.e. 0%) is not necessarily required. Preferably, the amount of anionic detergent is less than 0.14, 0.10, 0.05, 0.01, or 0.005%.” (See Specification at page 11 lines 17-21.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 and 9-13 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (U.S. PGPUB 20050043819) in view of Hudson et al (2004, Tissue Engineering, 10(9/10): 1346 – 1358) and Fansa et al (2000, Muscle & Nerve, 23(8): 1227 – 1233).
Schmidt discloses a nerve graft comprising ruptured cells, sulfobetaine-10 and no anionic detergent (same as agitating the nerve graft in 125 mM sulfobetaine-10, 10 mM phosphate and 50 mM sodium for 15 hours) (see paragraph [0073]).  Specifically, Schmidt discloses that “The nerve tissue was cut into 15 mm segments and placed in a 15 ml conical tube filled with deionized distilled water. All washing steps were carried out at 25°C with agitation. After 7 hours, the water was aspirated and replaced by a solution containing 125 mM sulfobetaine-10 (SB-10), 10 mM phosphate, and 50 mM sodium. The nerves were agitated for 15 hours.” (paragraph [0073]). Schmidt discloses that the tissue graft comprises intact extracellular matrix structures (paragraph [0011]).  Schmidt also discloses that the tissue graft is non-immunogenic (see paragraph [0036]). Schmidt teaches that the graft is stored sterile before use (see claim 35)
Schmidt does not teach that the graft is frozen or that only amphoteric detergents are present.
Hudson teaches methods of making non-immunogenic acellular nerve grafts using only one detergent, including sulfobetaine-10 individually (see abstract, Table 1 and page 1347). Hudson teaches amphoteric and nonionic detergents scored higher than anionic and cationic detergents at preserving the extracellular matrix of the nerve grafts (see col. 1 on page 1352). Hudson teaches that of all the detergents tested, sulfobetaine-10 individually was among the most effective for making nerve grafts with basal lamina preservation (see Table 2 and col. 2 on pages 1349 and 1352). Hudson teaches that freeze–thaw cycles are known to be a useful method for creating acellular nerve grafts (see col. 1 on page 1347). 
Fansa teaches that nerve grafts can be stored frozen for later use (see abstract).
It would have been obvious to combine Schmidt with Hudson and Fansa to freeze Schmidt’s nerve graft treated only with SB-10 detergent. A person of ordinary skill in the art would have had a reasonable expectation of success in freezing Schmidt’s nerve graft treated only with SB-10 detergent because Fansa teaches that nerve grafts can be stored frozen for later use and Hudson establishes that grafts can be made with SB-10 as the only detergent. A person of ordinary skill in the art would have been motivated to freeze Schmidt’s nerve graft treated only with SB-10 detergent because Fansa teaches that nerve grafts can be stored frozen for later use and Hudson also teaches that freeze thawing can be useful in making nerve grafts.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Regarding the instant Claim 6 recitation “wherein the tissue graft has neurite- promoting activity,” M.P.E.P. § 2112 recites, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that who discovered the properties of a composition is immaterial to the composition’s patentability, since the composition was the same and, therefore, has necessarily always possessed all of its inherent properties). Since the product of Schmidt in view of Hudson and Fansa is the same as the claimed product, the product of Schmidt in view of Hudson and Fansa also appear to have the same inherent properties as the claimed product.
Claims 1, 6-7 and 9-13 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al (2004, Tissue Engineering, 10(9/10): 1346 – 1358) in view of Fansa et al (2000, Muscle & Nerve, 23(8): 1227 – 1233).
Hudson teaches methods of making non-immunogenic acellular nerve grafts using only one detergent, including sulfobetaine-10 individually, in a saline solution and washed with deionized distilled water (see abstract, Table 1 and pages 1347 and 1350). Hudson teaches amphoteric and nonionic detergents scored higher than anionic and cationic detergents at preserving the extracellular matrix of the nerve grafts (see col. 1 on page 1352). Hudson teaches that of all the detergents tested, sulfobetaine-10 individually was among the most effective for making nerve grafts with basal lamina preservation (see Table 2 and col. 2 on pages 1349 and 1352). Hudson teaches that freeze–thaw cycles are known to be a useful method for creating acellular nerve grafts (see col. 1 on page 1347). 
Hudson does not teach that the graft is sterile frozen.
Fansa teaches that nerve grafts can be stored sterile frozen for later use (see abstract and page 1229).
It would have been obvious to combine Hudson and Fansa to sterile freeze Hudson’s nerve graft treated only with SB-10 detergent. A person of ordinary skill in the art would have had a reasonable expectation of success in sterile freezing Hudson’s nerve graft treated only with SB-10 detergent because Fansa teaches that nerve grafts can be sterile frozen for later use. A person of ordinary skill in the art would have been motivated to sterile freeze Hudson’s nerve graft treated only with SB-10 detergent because Fansa teaches that nerve grafts can be stored frozen for later use and Hudson also teaches that freeze thawing can be useful in making nerve grafts.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Regarding the instant Claim 6 recitation “wherein the tissue graft has neurite- promoting activity,” M.P.E.P. § 2112 recites, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that who discovered the properties of a composition is immaterial to the composition’s patentability, since the composition was the same and, therefore, has necessarily always possessed all of its inherent properties). Since the product of Hudson in view of Fansa is the same as the claimed product, the product of Hudson in view of Fansa also appear to have the same inherent properties as the claimed product.
Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. 
Applicant highlights that Schmidt’s method also involves the use of an anionic detergent along with SB-10 and SB-16, and alleges that this distinguishes Schmidt’s graft from the claimed graft. However, the rejections above cite to Hudson for teaching that SB-10 can be used alone without any other detergents. Therefore this argument is not persuasive.
Applicant alleges that the claimed product is not frozen in SB-10 or SB-16, but that there is just a small amount of residual detergent remaining from the decellularization process. However, this is not what is claimed. The claims specifically limit to a product of a sterile frozen decellularized nerve tissue graft comprising an amphoteric detergent that is sulfobetaine-10 (SB-10) and/or sulfobetaine-16 (SB-16). The claims are not only limited to a “small amount of residual detergent” but any amount of detergent. There is not support in the as filed specification for a frozen decellularized nerve tissue graft comprising any amount of amphoteric detergent, and further no teaching of a “small amount of residual detergent” as applicant alleges.
Applicant alleges that Hudson teaches away from the use of SB-10 alone because Hudson teaches an optimal processing technique which includes the anionic detergent Trition X-200 along with SB-10. Applicant also highlights statements wherein Hudson teaches that while the amphoteric and nonionic detergents scored higher at preserving the extracellular matrix, that the cationic and anionic detergents were more effective at removing cellular components, and that Triton X-200 was most capable of chemically decellularizing nerve tissue. However, while Hudson teaches one optimized protocol using a combination of detergents for decellularization, Hudson also teaches, and exemplifies, that individual detergents including SB-10 can be used to make a nerve graft. Specifically, the rejections above cite to Hudson at col. 2 on page 1352 wherein Hudson states: “[o]f all  the  detergents  tested,  those  with  the  five  high-est total effectiveness scores are reported, along with their individual  scores  for  each  category  (Table  2)”. The rejection also cites to Table 2 which is reproduced below.

    PNG
    media_image1.png
    388
    891
    media_image1.png
    Greyscale

As shown in Table 2 of Hudson and as stated in the publication, SB-10 scored higher than detergents such as Triton X-200 at preserving the extracellular matrix, and the only category that Triton X-200 scored higher in was in axon removal. Therefore even though Hudson highlights that a combination of the detergents is an optimized protocol for enhanced decellularization combined with preserving the extracellular matrix, Hudson specifically exemplifies that SB-10 alone can also be effective in making a nerve graft material. It is further noted that the claimed nerve graft material is not “decellularized” but rather the claims limit to the graft comprising ruptured cells. Therefore Hudson’s teaching of the inclusion of Triton X-200 for more effective at removal cellular components, does not teach away from the use of SB-10 alone to make a nerve graft comprising ruptured cells. While applicant states in their arguments that Hudson teaches Triton X-200 is “critical”, nowhere does the Hudson reference state such, and as shown in Table 2 above, Hudson shows that SB-10 alone is effective.
	Applicant alleges unexpectedly superior results in nerve growth using grafts made with SB-10 or SB-16 compared to Triton X-200, citing to the examples in the specification. As an initial matter, it is noted that none of these examples use a nerve graft that is frozen in SB-10 or SB-16, which is the claimed product. The only freezing steps in the examples is either before of after treatment with the detergent, with steps of washing out the detergent taking place prior to the freezing step. Furthermore, the applicant cannot show unexpected results without showing first what is expected, and the applicant does not relate any of the results in the specification to any prior art. The prior art teaches that Triton X-200 and SB-10 do not produce identical grafts, so the fact that applicant found they do not produce identical grafts in not surprising. Applicant alleges that the cited references only teach laminin was present but do not do the same assays on the function of the laminin as the applicant. However, as stated above, the Hudson reference specifically teaches using SB-16 and SB-10 without Triton X-200, and the Hudson reference specifically teaches benefits to these detergents. Therefore the Hudson reference teaches the same detergent decellularization as the applicant, and therefore Hudson’s graft would have the same properties as shown by the applicant. Again, importantly, since the experiments shown in the instant figures are not done using a nerve graft that is frozen in SB-10 or SB-16, which is the claimed product, it is unclear how applicant’s results relate to the claimed product.
Therefore this argument is not persuasive.  
	Applicant allege the secondary reference Fansa does not remedy the alleged deficiencies in Hudson. However, as applicant’s arguments above were not persuasive, this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653